DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          TERRENCE MINGO,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-2499

                           [October 11, 2018]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Marina Garcia-Wood,
Judge; L.T. Case No. 90-26079CF10B.

   Terrence Mingo, Okeechobee, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.